DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/22/2021 and 01/27/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 15 “fuel cell arrangement”; “a fuel cell”. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-11, 13-15 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Choi (US 2016/0169404); 
Claims 6-14 (in the alternative) is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi as applied to claims 1 and 3 above, and further in view of Wells (US 5048790); 
Claims 12 (and/or in the alternative) is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi (and/or in the alternative in view of Wells) as applied to claims 1, 3, 6-9 above, and further in view of Teshima (US 2003/0151018). 

Choi discloses in claim 1: (see at least annotated figure 2 below)

    PNG
    media_image1.png
    900
    952
    media_image1.png
    Greyscale

A proportional valve (200 figure 2, where it is noted that the valve is pressure balanced proportionally, and the coil receives power for sequential (i.e. proportional) movement of the core based on the power (i.e. current) applied to the coil, paragraphs 0029-0031, and lastly, where the term “proportional” is considered a statement of intended use as it adds no additional meaningful structural limitations to the body of the claimed apparatus under MPEP 2114) for controlling a gaseous medium (i.e. such as hydrogen paragraph 0007), the proportional valve having a valve housing (210/1002), wherein an interior space (defined in 1004 of 215 and 1002) is formed in the valve housing, wherein a first closure element (230/231/233) is arranged in the interior space, wherein the first closure element interacts with a first valve seat (of 220 at 1006) for opening or closing a first through-opening (in 1006), wherein a second closure element (220) is arranged in the interior space, wherein the second closure element interacts with a second valve seat (of 100 at 1008) for opening and closing a second through-opening (into 120), wherein the first valve seat (1006) is formed on the second closure element (220) and wherein the first through-opening (in 1006) opens into the second through-opening (to 120). 

Choi discloses in claim 2: The proportional valve for controlling a gaseous medium as claimed in claim 1, characterized in that the second closure element is pot-shaped (220 is pot shaped at 

Choi discloses in claim 3: The proportional valve for controlling a gaseous medium as claimed in claim 1, characterized in that the valve housing comprises a nozzle body (100), on which a nozzle (1008) is arranged, wherein the second valve seat is formed on the nozzle (i.e. on the surface thereof). 

Choi discloses in claim 4: The proportional valve for controlling a gaseous medium as claimed in claim 1, characterized in that an inner elastic sealing element (231) is arranged between the first closure element and the first valve seat. 

Choi discloses in claim 5: The proportional valve for controlling a gaseous medium as claimed in claim 1, characterized in that an outer elastic sealing element (221) is arranged between the second closure element and the second valve seat. 

Choi discloses in claim 6: The proportional valve for controlling a gaseous medium as claimed in claim 3, characterized in that two through-passages (under a broad reasonable interpretation of the claim language (BRI), the first at 110, and the second at 1012, there being no requirement for the through passages to be radially or normally extended from the central axis along 233, where it would be improper to import limitations from the written description into the claim language, MPEP 2111, 2173.05(q)) are formed in the nozzle body, wherein the through-passages are 
If it could be persuasively argued at some future unforeseen date that Choi does not explicitly disclose the following, Wells certainly teaches: two radially extending diametrically opposed through passages (38, figure 1, provided for the purpose of for example, directing the fluid into the center of the valve so as to increase the fluid flow supply to the outlet when the valve is fully opened.) 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize in lieu of the flow passage arrangement of Choi, two radially extending diametrically opposed through passages as taught in Wells, all provided for the purpose of for example, directing the fluid into the center of the valve so as to increase the fluid flow supply of Choi as taught in Wells, to the outlet when the valve is fully opened. 

Choi discloses (or as modified for the reasons discussed above) in claim 7: The proportional valve for controlling a gaseous medium as claimed in claim 6, characterized in that the interior space comprises a control space (in 1010), wherein the control space is configured to be connected via the first through-opening to an outflow region (1014) at the second through-opening. 

Choi discloses (or as modified for the reasons discussed above) in claim 8: The proportional valve for controlling a gaseous medium as claimed in claim 7, characterized in that the interior space  comprises a magnet armature space (at 1016), wherein the magnet armature space is connected via a connecting passage (at 1018) to the through-passages. 

Choi discloses (or as modified for the reasons discussed above) in claim 9: The proportional valve for controlling a gaseous medium as claimed in claim 8, characterized in that a magnet armature device (1020), which is movable in a reciprocating manner (i.e. the core moves axially reciprocal up and down pulled by the magnetic flux or pushed by the springs), is arranged in the magnet armature space, wherein the magnet armature device is fixedly connected to the first closure element (230/233 are fixedly assembled to move as a unit). 

Choi discloses (or as modified for the reasons discussed above) in claim 10: The proportional valve for controlling a gaseous medium as claimed in claim 9, characterized in that an electromagnet (240/213) is arranged in the interior space (at least that of 240 as congruent with the instant application), wherein the magnet armature device is configured to be moved in a reciprocating manner by the electromagnet. 

Choi discloses (or as modified for the reasons discussed above) in claim 11: The proportional valve for controlling a gaseous medium as claimed in claim 9, characterized in that a closure spring (S1/S2) is arranged in the interior space between the valve housing and the magnet armature device, wherein the closure spring applies a force to the magnet armature device in the direction of the second through-opening (i.e. to close the valve with the current is off). 

Choi discloses (or as modified for the reasons discussed above) in claim 12: The proportional valve for controlling a gaseous medium as claimed in claim 9, but does not disclose, although Teshima teaches: a further spring (14 figure 1) is arranged between the nozzle (11a) and the 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize as taught in Teshima for that of Choi, an opening spring as taught in Teshima arranged between the nozzle of Choi as taught in Teshima and the second closure element, wherein the spring can apply a force to the second closure element of Choi as taught in Teshima in the direction of the magnet armature device all for the purpose of aiding in cracking open the valve for fluid flow control during for example a high pressure fluid. 

Choi discloses (or as modified for the reasons discussed above) in claim 13: The proportional valve for controlling a gaseous medium as claimed in claim 8, characterized in that the control space and the magnet armature space are connected to one another via a connecting bore (that of 1018). 

Choi discloses (or as modified for the reasons discussed above) in claim 14: The proportional valve for controlling a gaseous medium as claimed in claim 7, characterized in that the control space and the through-passages are fluidically connected to one another. 

Choi discloses (or as modified for the reasons discussed above) in claim 15: A fuel cell arrangement having a proportional valve (as discussed above the hydrogen valve being used in hybrid vehicles paragraph 0022) as claimed in claim 1, the proportional valve being configured  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Matthew W Jellett/Primary Examiner, Art Unit 3753